IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,393




EX PARTE ERIC LOFTON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F04-15033-R IN THE 265TH DISTRICT COURT
FROM DALLAS COUNTY



           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of indecency with
a child and sentenced to six years’ imprisonment. 
            Applicant contends that his appellate counsel rendered ineffective assistance because he did
not file a brief on his behalf. The trial court has determined that trial counsel was ineffective and that
counsel’s deficient performance prejudiced Applicant by denying him a meaningful appeal. The
State agrees. We find that counsel was ineffective and Applicant is entitled to the opportunity to file
an out-of-time appeal of the judgment of conviction in Case No. F04-15033-R from the 265th
Judicial District Court of Dallas County. Applicant is ordered returned to that time at which he may
give a written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful
appeal. All time limits shall be calculated as if the sentence had been imposed on the date on which
the mandate of this Court issues. We hold that, should Applicant desire to prosecute an appeal, he
must take affirmative steps to file a written notice of appeal in the trial court within 30 days after the
mandate of this Court issues.
 
Delivered: August 25, 2010
Do Not Publish